Title: To Benjamin Franklin from Arthur Lee, 29 December 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
Paris Decr. 29th. 1779
I find that there remain scarce fifty pounds of the funds that were in my hands, & my inevitable expences in quitting this place & returning to my Country, will I apprehend amount to four or five hundred.

If the state of the public funds in your disposal will permit you to furnish me with that Sum it will save me from very great difficulties & distress.
I have the honor to be, with very great respect, Sir, Yr most Obedt. H. Servt.
The Honble. Doctor B. Franklin M.P.
